Title: To John Adams from Charles Lee, 19 November 1775
From: Lee, Charles
To: Adams, John


     
      Camp Nov’r the 19th 1775
      My Dr Sir
     
     I receiv’d your obliging letter and cannot express the pleasure I feel in standing so high in your opinion as without flattery I esteem you a Man of excellent judgment and a singular good heart. Some of the queries You offer to my consideration are perhaps above my sphere, but in a post or two I shou’d endeavour to answer ’em, had I not hopes of conversing with You soon in propria persona. I think it absolutely necessary for the service of your Country that You or your name-sake or both shou’d without delay repair to this Province, the affairs of which are really in a most alarming if not frightfull situation. There seems to be a dearth or at least a total stagnation of all public virtue amongst your Countrymen. I do assure you that this assertion is no discharge of a splenetick humour but a most melancholly truth. Little malice little intrigues and little pecuniary jobbs prevail amongst all orders of men; the officers are calumniating and pulling at each other. Your Assembly is benumb’d in a fix’d state of torpitude. They give no symptoms of animation unless an apprehension of rendering them­selves unpopular amongst their particular constituents by any act of vigor for the public service deserves the name of animation. In short They seem to dread losing their seat in a future assembly more than the sacrifice of the whole cause. Perhaps my idea may be idle, and unjust, but it is not singular. We have indeed no other way of accounting for their inconsistent and timid conduct. To what other principle can We ascribe their taking out of the Quarter Master General’s hand the business of supplying the Army with necessaries and failing us in the articles of supply which We were taught to expect from ’em. In consequence of this torpor narrow politics, or call it what You will, the Army has been reduc’d to very great distress, particularly in the article of wood. The uncomfortableness of the soldiers situation has of course given a most dreadfull check to the ardor of inlisting. If You therefore or some good Genius do not fly and anticipate the impending evil, God knows what may be the effects. I conjure You therefore. We all conjure you to come amongst us. You and your Friend Samuel have ever been their prime conductors —and unless they have from time to time a rub of their prime conductors no electrical fire can be struck out of ’em. The game is now thank God and the elements in our hands, nothing but the most abominable indolence cowardice or want of virtue can make us lose it. If You are enslav’d You richly deserve it. You have, My Dear Sir, liberallity of mind and zeal sufficient in the great cause of the human race (for it is the cause of all mankind to bear truths, be they ever so grating)—in this persuasion I venture to unbosom myself. There are most wretched materials in the composition of your Officers and People. Every day furnishes us with some fresh instance of mutiny faction and disaffection amongst the former, and cowardice amongst the latter. You will have heard before this of the astonishing desertion of Colonel Enos from a service on which the whole fate of America depended, and the cowardice of the People of Falmouth who with at least two hundred fighting Men and powder enough for a battle cou’d suffer with impunity twenty five marines to land and set their Town in flames. In short You must come up and infuse vigor spirit and virtue into evry part of your community. Your presence cannot be so importantly necessary in the congress as it is here, for the love of Heaven therefore and that fairest gift of Heaven let us see one of the Adams’s. I intreat You will consign this letter to the flames, the instant you receive it and believe that it proceeds alone from the irresistible zeal of, Dr Sir, yours most sincerely
     
      C Lee
     
    